DETAILED ACTION
Claims 1-10 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
 The 101 rejection is withdrawn in view of the amendment.
The 102 rejection is withdrawn in view of Applicant’s arguments and replaced with a new rejection over a new reference, Hayahsi et al. (US Pat. Pub. 2016/0158174).
The 103 rejection is withdrawn in view of Applicant’s arguments and replaced with new rejections as detailed below.
The double patenting rejection is withdrawn in view of the approval of a terminal disclaimer, but new rejections were necessitated by the filing of new copending applications.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as unpatentable over Hayashi et al. (US Pat. Pub. 2016/0158174; of record in IDS).
As to claims 1-2 and 4-10, Hayashi discloses a composition comprising an enteric coated functional good ingredient (a “dietary supplement product” of claim 10)(paragraph 10) and a food product comprising the functional food ingredient (claims 9-10)(paragraph 17), and discloses in Example 1 a specific embodiment comprising a particulate the solid core comprising particles of sodium propionate (a “nutraceutical”) physically entrapped in a pectin matrix crosslinked with  calcium ions  (an “inner coating”  of a “fermentable crosslinked biopolymer” of claims 1 and 4-5)(paragraphs 73-74), the composition further comprising an enteric outer coating surrounding the inner coating comprising ethyl cellulose, zein, and shellac (a “material resistant to stomach and small intestine conditions “ such that the composition is adapted to release the nutraceutical in the large intestines of claims 1 and 6)(paragraphs 54, 75, and 78).  No additional components are required by Hayashi, thereby meeting the “consists of” language of claim 1.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The amounts of the nutraceutical, inner coating, and enteric outer coating are calculated as 35%, 12%, and 30%, which is within the ranges of claim 1.  The broader teachings of Hayashi disclose that the nutraceutical may be in the form of propionic acid (an “organic acid” of claims 1 and 3) instead of the sodium salt (paragraph 14). 
Regarding claims 7-8, Hayashi teaches forming the composition batch-wise by producing the particulate solid core by a spray drying process, spraying the fermentable uncrosslinked biopolymer onto the particulate solid core and contacting it with a cross linked to form the crosslinked polymer, spraying the enteric material onto the inner coating to form an outer coating, and drying the resulting particulate delivery system at 30-45 degrees Celsius (paragraphs 72-79).  
As to claims 1-2 and 4-10, Hayashi does not further expressly disclose a specific embodiment wherein the nutraceutical is an organic acid as required by claim 1 (e.g., propionic acid as opposed to its sodium salt0.  
As to claims 1-2 and 4-10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Hayashi composition by selecting propionic acid as the nutraceutical for delivery instead of sodium propionate, because the broader teachings of Hayashi expressly teach that the nutraceutical may be propionic acid.
Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Hayashi et al. (US Pat. Pub. 2016/0158174) as applied to claims 1-2 and 4-10 above, and further in view of Temtsin Krayz et al. (US Pat. Pub. 2016/0220505).
The teachings of Hayashi are relied upon as discussed above, but Hayashi does not further expressly disclose that the nutraceutical is resveratrol.
Temtsin Krayz discloses compositions comprising lipophilic active compounds interwoven with a polymeric matrix to form spray dried particulates (paragraphs 48 and 169), wherein the active in a preferred embodiment is resveratrol (paragraph 157), and wherein the matrix may comprise chitosan polysaccharide (paragraph 156).  
As to claim 2, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Hayashi composition by selecting resveratrol as the active ingredient, instead of, or in addition to, the propionic acid taught by Hayashi, because Temtsin Krayz expressly teaches resveratrol as a nutraceutical that may be delivered using a particulate comprising the resveratrol entrapped in a polymeric matrix comprising a polysaccharide, such that the skilled artisan reasonably would have expected that it could be delivered using the Hayashi particulate polysaccharide matrix.  Such a modification is merely the combining of known elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2144.  
Response to Applicant’s Arguments
Applicant’s arguments have been considered carefully but are moot in light of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/603,163, and in view of Hayashi (US Pat. Pub. 2016/0158274) and/or Temtsin Krayz et al. (US Pat. Pub. 2016/0220505). where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a delivery system comprising a solid core comprising EPA omega 3 fatty acid, an inner coating comprising alginate fermentable biopolymer crosslinked with Mg or Ca ions, an outer coating comprising an enteric shellac coating, a dietary supplement comprising the delivery system, and a batchwise or continuous process for producing the delivery system.  
Although the copending claims do not recite that the nutraceutical is from among those encompassed by claim 3 such as propionic acid, it would have been prima facie obvious to incorporate propionic acid into the core as a nutraceutical instead of, or in addition to, the EPA fatty acid, since Hayashi expressly teaches that propionic acid is another example of a nutraceutical that can be delivered to the intestine using a capsule comprising a stomach resistant outer coating and an inner coating comprising a crosslinked and fermentable biopolymer, such that the skilled artisan reasonably would have predicted that the copending delivery system could deliver propionic acid.  Such a modification is merely the substitution of one known element for another to yield predictable results, which is prima facie obvious.  MPEP 2143.  
Although the copending claims do not recite the process of making the delivery system as recited by claim 7, it would have been prima facie obvious to form the particles using this method since Hayashi discloses said method as a suitable way for making solid particulate particles comprising a nutraceutical in a polysaccharide matrix and coated with an enteric material.   
Although the copending claims do not recite that the active is resveratrol, it would have been prima facie obvious to select resveratrol in light of Temtsin Krayz, which expressly teaches resveratrol as a nutraceutical that may be delivered using a particulate comprising the resveratrol entrapped in a polymeric matrix comprising a polysaccharide, such that the skilled artisan reasonably would have expected that it could be delivered using the Hayashi particulate polysaccharide matrix.  Such a modification is merely the combining of known elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2144.  
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/607,175, and in view of Hayashi (US Pat. Pub. 2016/0158274) and/or Temtsin Krayz et al. (US Pat. Pub. 2016/0220505) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a delivery system comprising a solid core comprising vitamins A, D, E or K, an inner coating comprising alginate fermentable biopolymer crosslinked with Mg or Ca ions, an outer coating comprising an enteric shellac coating, a dietary supplement comprising the delivery system, and a batchwise or continuous process for producing the delivery system.  
Although the copending claims do not recite that the nutraceutical is from among those encompassed by claim  3 such as propionic acid, it would have been prima facie obvious to incorporate propionic acid into the core as a nutraceutical instead of, or in addition to, the vitamin, since Hayashi expressly teaches that propionic acid is another example of a nutraceutical that can be delivered to the intestine using a capsule comprising a stomach resistant outer coating and an inner coating comprising a crosslinked and fermentable biopolymer, such that the skilled artisan reasonably would have predicted that the copending delivery system could deliver propionic acid.  Such a modification is merely the substitution of one known element for another to yield predictable results, which is prima facie obvious.  MPEP 2143.  
Although the copending claims do not recite the process of making the delivery system as recited by claim 7, it would have been prima facie obvious to form the particles using this method since Hayashi discloses said method as a suitable way for making solid particulate particles comprising a nutraceutical in a polysaccharide matrix and coated with an enteric material.   
Although the copending claims do not recite that the active is resveratrol, it would have been prima facie obvious to select resveratrol in light of Temtsin Krayz, which expressly teaches resveratrol as a nutraceutical that may be delivered using a particulate comprising the resveratrol entrapped in a polymeric matrix comprising a polysaccharide, such that the skilled artisan reasonably would have expected that it could be delivered using the Hayashi particulate polysaccharide matrix.  Such a modification is merely the combining of known elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2144.  
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/606,817, and in view of Hayashi (US Pat. Pub. 2016/0158274) and/or Temtsin Krayz et al. (US Pat. Pub. 2016/0220505) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite a delivery system comprising a solid core comprising one of various vitamins, an inner coating comprising alginate fermentable biopolymer crosslinked with Mg or Ca ions, an outer coating comprising an enteric shellac coating, a dietary supplement comprising the delivery system, and a batchwise or continuous process for producing the delivery system.  
Although the copending claims do not recite that the nutraceutical is from among those encompassed by claim  3 such as propionic acid, it would have been prima facie obvious to incorporate propionic acid into the core as a nutraceutical instead of, or in addition to, the vitamin, since Hayashi expressly teaches that propionic acid is another example of a nutraceutical that can be delivered to the intestine using a capsule comprising a stomach resistant outer coating and an inner coating comprising a crosslinked and fermentable biopolymer, such that the skilled artisan reasonably would have predicted that the copending delivery system could deliver propionic acid.  Such a modification is merely the substitution of one known element for another to yield predictable results, which is prima facie obvious.  MPEP 2143.  
Although the copending claims do not recite the process of making the delivery system as recited by claim 7, it would have been prima facie obvious to form the particles using this method since Hayashi discloses said method as a suitable way for making solid particulate particles comprising a nutraceutical in a polysaccharide matrix and coated with an enteric material.   
Although the copending claims do not recite that the active is resveratrol, it would have been prima facie obvious to select resveratrol in light of Temtsin Krayz, which expressly teaches resveratrol as a nutraceutical that may be delivered using a particulate comprising the resveratrol entrapped in a polymeric matrix comprising a polysaccharide, such that the skilled artisan reasonably would have expected that it could be delivered using the Hayashi particulate polysaccharide matrix.  Such a modification is merely the combining of known elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2144.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645